--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.16
 
ASIA SIXTH PURCHASE AGREEMENT
 
This ASIA SIXTH PURCHASE AGREEMENT dated as of March 7, 2014 (this “Agreement”),
by and between Pacific Energy Development Corp., a Nevada corporation (the
“Seller”), and RJ Resources Corp., a Delaware corporation (the “Buyer”).
 
W I T N E S S E T H :
 
WHEREAS, PEDEVCO Corp. (“PEDEVCO”) is the owner of all of the issued and
outstanding capital stock of the Seller;
 
WHEREAS, PEDEVCO is party to that certain Note Purchase Agreement dated as of
the date hereof (as amended, amended and restated, supplemented, or otherwise
modified from time to time, the “Purchase Agreement”) by and between PEDEVCO,
the Buyer and the other investors party thereto (collectively, the “Investors”)
and BAM Administrative Services LLC, as agent for the Investors, pursuant to
which the Investors agreed to extend loans to PEDEVCO in the principal amount of
up to $50,000,000 (the “Loans”);
 
WHEREAS, in order to induce the Buyer to enter into the Purchase Agreement and
to extend a portion of the Loans to PEDEVCO pursuant to the Purchase Agreement,
and in consideration thereof, the Seller has agreed to execute and deliver this
Agreement;
 
WHEREAS, the aforesaid Loans will be beneficial to the Seller inasmuch as the
proceeds of the Loans to PEDEVCO will directly benefit the Seller;
 
WHEREAS, the Seller is a party to that certain Shares Subscription Agreement
dated September 11, 2013 between Asia Sixth Energy Resources Limited (“Asia
Sixth”), The Sixth Energy Limited (“Sixth Energy”) and the Seller (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Subscription Agreement”) pursuant to which the Seller expects to purchase
17,382 shares of capital stock from Asia Sixth, representing 51% of the total
issued and outstanding share capital of Asia Sixth (the “Subscription Shares”);
 
WHEREAS, the Seller paid to Asia Sixth $10,000,000 toward the purchase price of
the Subscription Shares (such payment, the “Deposit”) in accordance with the
terms of the Subscription Agreement, which Deposit is to be returned to the
Seller if the purchase by the Seller of the Subscription Shares is not
consummated in accordance with the terms of the Subscription Agreement;
 
WHEREAS, the Seller has agreed to transfer, subject to the consents of the
Ministry of Oil and Gas of the Republic of Kazakhstan and of the Agency of the
Republic of Kazakhstan for the Protection of Competition and the waiver by the
government of Kazakhstan of its pre-emptive purchase right with respect to the
Subscription Shares (the “Required Consents”), at the option of the Buyer,
either  (a) the share certificate representing the Subscription Shares it
receives to a Delaware limited liability company to be formed by the Seller
(such company, the “Nominee”) and to convey to the Buyer fifty percent (50%) of
the limited liability company interests issued by the Nominee (the “Purchased
Units”) or (b) fifty percent (50%) of such Subscription Shares (the “Purchased
Subscription Shares”) to the Buyer or to a Person designated by the Buyer, in
either case upon the terms and subject to the conditions set forth herein
(either transfer described in clause (i) or (ii), a “Transfer”);
 
 
 

--------------------------------------------------------------------------------

 
WHEREAS, the Seller has agreed, to pay, from and after the date on which the
Seller acquires the Subscription Shares until the date on which a Transfer
occurs, to the Buyer fifty percent (50%) of all dividends, distributions or
other payments the Seller receives from Asia Sixth; and
 
WHEREAS, the Buyer has agreed to pay, (i) on the date on which the Seller shall
deposit any Final Subscription Price (as defined in the Subscription Agreement)
into the Escrow Account (as defined in the Subscription Agreement), fifty
percent (50%) of such Final Subscription Price, to the Seller for deposit into
the Escrow Account; and (ii) from and after the date on which the Seller
acquires the Subscription Shares until the date on which a Transfer occurs,
fifty percent (50%) of all amounts owing to Asia Sixth by the Seller incident to
the Seller’s ownership in Asia Sixth, including, but not limited to, any
required capital calls, additional investment, or any other amounts due from
Seller to Asia Sixth by virtue of Seller’s ownership of the Subscription Shares.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
parties hereto do hereby agree as follows:
 
1.           Purchase and Sale.
 
1.1.           Transfer of Subscription Shares.  Subject to the terms and
conditions set forth in this Agreement and in reliance upon the representations,
warranties, covenants and conditions herein contained, if the purchase of the
Subscription Shares pursuant to the Subscription Agreement is consummated:
 
(a)           if required by applicable law in order to consummate a Transfer,
the Seller shall promptly, but in any event not later than ninety (90) days
after the consummation of the purchase of the Subscription Shares by the Seller,
file or cause to be filed with the Ministry of Oil and Gas of the Republic of
Kazakhstan, the Agency of the Republic of Kazakhstan for the Protection of
Competition, the government of Kazakhstan and any other federal, state, local,
municipal or foreign governmental authority, quasi-governmental authority
(including any trademark registry or office or other governmental agency,
commission, public authority, branch, department or official, and any court or
other tribunal) or body exercising, or entitled to exercise, any governmentally
derived administrative, executive, judicial, legislative, police, regulatory or
taxing authority, or any self-regulatory organization, administrative or
regulatory agency, commission, tribunal or authority (each, a “Governmental
Authority”) all applications, documents and other information necessary, and use
commerically reasonable efforts, obtain the Required Consents to the Transfer
elected by the Buyer;
 
 
2

--------------------------------------------------------------------------------

 
(b)           the Seller shall, if the Buyer elects to have the Subscription
Shares transferred to the Nominee and the Required Consents to such transfer are
obtained, promptly, but in any event not later than ninety (90) days after the
Required Consents are obtained, (i) convey, assign, transfer and deliver to the
Buyer the Purchased Units, free and clear of any and all liens, adverse claims,
options, security interests, restrictions, pledges, mortgages, charges,
encumbrances and third party rights of any kind or nature whatsoever, whether
arising by Contract, operation of law or otherwise (collectively, “Liens”),
pursuant to a purchase agreement reasonably acceptable to the Buyer and the
Seller and (ii) enter into a limited liability company agreement of the Nominee
reasonably acceptable to the Buyer and the Seller providing for, among other
things, shared management of the Nominee by the Buyer and the Seller;
 
(c)           the Seller shall, until the date on which a Transfer occurs, pay
to the Buyer fifty percent (50%) of all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and cash, instruments, and other property
from time to time received, receivable, or otherwise distributed by the Seller
in respect of or in addition to, in substitution of, on account of, or in
exchange for the Subscripton Shares;
 
(d)           the Buyer shall, on any date from and after the date hereof on
whch the Seller is required by the terms of the Subscription Agreement to
deposit any portion of the Final Subscription Price into the Escrow Account, pay
to the Seller fifty percent (50%) of the amount of such Final Subscription Price
required to be so deposited by the Seller, which funds the Seller shall promptly
deposit or cause to be deposited into the Escrow Account as payment toward the
Final Subscription Price due; and
 
(e)           the Buyer shall, from and after the date on which the Seller
acquires the Subscription Shares until the date on which a Transfer occurs, pay
to the Seller fifty percent (50%) of all amounts due or owing to Asia Sixth by
the Seller incident to the Seller’s ownership in Asia Sixth, including, but not
limited to, any requried capital calls, additional investment, or any other
amounts due from the Seller to Asia Sixth by virtue of the Seller’s ownership of
the Subscription Shares.
 
For purposes of this Agreement, (a) “Contracts”, when described as being those
of or applicable to any Person, shall mean any and all contracts, agreements,
commitments, arrangements or other undertakings, whether formal or informal,
written or oral, including any amendment and other modifications thereto, to
which such Person is a party or by which such Person or its properties or assets
is subject or bound, and (b) “Person” shall mean any individual, sole
proprietorship, joint venture, partnership, corporation, limited liability
company, association, joint stock company, unincorporated organization,
cooperative, trust, estate, government entity or authority (including any
branch, subdivision or agency thereof), administrative or regulatory authority,
or any other entity of any kind or nature whatsoever.
 
1.2.           Purchase and Sale of Deposit and Other Rights.  Subject to the
terms and conditions set forth in this Agreement and in reliance upon the
representations, warranties, covenants and conditions herein contained, if the
consummation of the purchase of the Subscription Shares does not occur, on each
date on which (a) all or any portion of the Deposit is returned to the Seller,
whether in one or a series of transactions and (b) the Seller receives any other
compensation, payments or other rights arising from the failure of the purchase
of the Subscription Shares to be consummated, the Seller shall immediately sell,
convey, assign, transfer and deliver to the Buyer and the Buyer shall receive,
fifty percent (50%) of the Deposit returned to the Seller or such other
compensation, payment or rights received by the Seller (the “Buyer’s Share”),
free and clear of any and all Liens.
 
 
3

--------------------------------------------------------------------------------

 
2.           Consideration.  The extension by the Buyer of the Loan to PEDEVCO
pursuant to the Purchase Agreement shall be deemed to be consideration for the
sale, transfer, conveyance and delivery of the Purchased Subscription Shares,
the Purchased Units or the Buyer’s Share, as applicable, by the Seller to the
Buyer.
 
3.           Representations and Warranties of the Seller.  The Seller
represents and warrants to the Buyer as follows:
 
3.1.           Organization, Standing and Power.  The Seller is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada.  The Seller has the requisite corporate power and authority to
own and operate its properties and to execute and deliver, and perform its
obligations under, this Agreement and each of the other Transaction Documents to
which the Seller is (or is to be) a party.  For purposes of this Agreement,
“Transaction Documents” shall mean (a) this Agreement, (b) if the purchase of
the Subscription Shares is consummated, the operating agreement of the Nominee
and (c) all other documents, instruments and certificates delivered pursuant
hereto or thereto or in connection herewith or therewith.
 
3.2.           Authority; Binding Agreement.  The execution and delivery by the
Seller of this Agreement and each of the other Transaction Documents to which
the Seller is (or is to be) a party, the performance by the Seller of its
obligations hereunder and thereunder have been duly and validly authorized by
all necessary action on the part of the Seller and the Seller has all necessary
power and authority with respect thereto.  Each of the Transaction Documents to
which the Seller is (or is to be) a party will be when executed and delivered by
the Seller the legal, valid and binding obligations of the Seller, enforceable
against the Seller in accordance with their respective terms, except as the same
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
laws affecting the rights of creditors generally and subject to the rules of law
governing (and all limitations on) specific performance, injunctive relief, and
other equitable remedies (collectively, “Enforceability Exceptions”).
 
3.3.           Subscription Agreement.  The execution and delivery of the
Subscription Agreement and each of the other documents executed and delivered in
connection therewith and the performance of the obligations thereunder have been
duly and validly authorized by all necessary action on the part of the Seller,
Asia Sixth and Sixth Energy.  The Subscription Agreement and each of the other
documents executed and delivered (or to be executed and delivered) in connection
therewith are (or will be when executed and delivered) by the parties thereto
the legal, valid and binding obligations of such parties, enforceable against
such parties in accordance with their respective terms, , except as the same may
be limited by the Enforceability Exceptions.
 
 
4

--------------------------------------------------------------------------------

 
3.4.           Noncontravention.  Neither the execution and delivery by the
Seller of the Transaction Documents to which the Seller is (or is to be) a
party, nor the performance by the Seller of its obligations thereunder will (nor
will the giving of notice or the lapse of time or both would) (a) conflict with
or result in a breach of any provision of (i) any Contract to which the Seller
is a party or bound or any other obligation of the Seller to any Person, or (ii)
the certificate of incorporation, by-laws or other organizational documents of
the Seller as amended to date, (b) obligate the Company or the Buyer to pay any
compensation to any Person, (c) result in the creation or imposition, or permit
the enforcement, of any Lien upon the Purchased Units or the Buyer’s Share, as
applicable, or (d) constitute a violation of any Legal Requirement (as defined
below) applicable to the Company, except in the case of clauses (a)(i) and (d),
for such conflicts, breaches and violations as would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
Seller or impair the ability of the Seller to perform its obligations as set out
in the Transaction Documents to which it is (or is to be) a party.  For purposes
of this Agreement, (a) “Legal Requirements” shall mean any and all laws
(statutory, judicial or otherwise), ordinances, regulations, judgments, orders,
directives, injunctions, writs, decrees or awards of, and any Contracts with,
any Governmental Authority and (b) “Affiliate” of any Person means any Person
which, directly or indirectly controls or is controlled by that Person, or is
under common control with that Person, and “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as used with respect to any Person, shall mean the possession, directly or
indirectly of the power to direct or cause the direction of the management and
policies of such Person, whether through ownership of voting securities or by
contract or otherwise.
 
3.5.           Consents.  Except for the Required Consents, no consent,
approval, waiver, notice, order, or authorization of, or registration,
qualification, designation, declaration, recording or filing with, any
Governmental Authority or any other Person is required in connection with the
execution and delivery by the Seller of the Transaction Documents to which the
Seller is (or is to be) a party, the performance by the Seller of its
obligations thereunder or the consummation by the Seller of the transactions
contemplated thereby (including the transfer by the Seller of the Purchased
Subscription Shares, the Purchased Units or the Buyer’s Share, as applicable).
 
3.6.           No Actions.  No claim, action, suit, arbitration, inquiry,
litigation or investigation or other proceeding is pending or, to the Seller’s
knowledge, threatened against the Seller (a) which questions the validity of the
Transaction Documents to which the Seller is (or is to be) a party or the right
of the Seller to enter into any Transaction Document to which it is (or is to
be) a party or to perform its obligations thereunder, or which questions the
validity of the Subscription Agreement or the other documents to be entered into
in connection therewith or the right of the Seller to enter into the
Subscription Agreement or the other documents to be entered into in connection
therewith, or to perform its obligations thereunder, or (b) which would, either
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the Seller or impair the ability of the Seller to perform its
obligations under any of the Transaction Documents to which the Seller is (or is
to be) a party or under the Subscription Agreement or any of the documents to be
entered into in connection therewith.  The Seller is not a party to or subject
to any writ, order, decree, injunction or judgment of any Governmental Authority
that would materially adversely affect the Seller or the performance by the
Seller of its obligations under any of the Transaction Documents to which it is
(or is to be) a party or under the Subscription Agreement or any of the
documents to be entered into in connection therewith.  There is no action or
proceeding pending or contemplated to dissolve the Seller.  The Seller is not
insolvent or otherwise unable to pay its debts as they fall due and no
proceedings against the Seller are pending or, to the best knowledge of the
Seller, contemplated under applicable bankruptcy, insolvency, reorganization and
moratorium laws and principles of equity, affecting enforcement of creditors
rights generally.
 
 
5

--------------------------------------------------------------------------------

 
3.7.           Brokerage.  No investment banker, broker, finder or other
intermediary was engaged by or dealt with the Seller in connection with any of
the transactions contemplated by this Agreement that would impose a cost or
liability on or have an adverse effect on the Buyer.
 
3.8.           Accuracy and Adequacy of Information. All written information
supplied to the Buyer or any of its advisers by or on behalf of the Seller with
respect to the Subscription Agreement and the transactions contemplated thereby
was true and accurate in all material respects as of the time supplied.
 
3.9.           Compliance with Laws.  The Seller is in compliance with
applicable Legal Requirements, except for such non-compliance as would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the Seller or impair the ability of the Seller to perform its
obligations as set out in the Transaction Documents to which it is a party, and
has not received any allegation to the contrary.
 
4.           Indemnification by the Seller.  From and after the date hereof, the
Seller shall indemnify and defend and hold harmless the Buyer, its Affiliates
and their respective officers, directors, shareholders, members, employees,
advisors, agents and controlling persons (the “Buyer Indemnified Parties”) from
and against any and all losses, obligations, deficiencies, liabilities, claims
(whether actual or threatened), damages, costs and expenses (including, without
limitation, the amount of any settlement entered into pursuant hereto, and all
reasonable legal fees and other expenses incurred in connection with the
investigation, prosecution or defense of any matter indemnified pursuant hereto)
(“Losses”) which the Buyer Indemnified Parties may sustain, suffer or incur and
which arise out of, are caused by, relate to, or result or occur from or in
connection with (a) any breach of or inaccuracy in any representation or
warranty made by the Seller in any Transaction Document to which the Seller is a
party, (b) any breach or default in performance by the Seller of any covenant or
agreement of the Seller in any Transaction Document to which the Seller is a
party or (c) any matter, fact, act, omission or circumstance associated with the
Purchased Subscription Shares, the Purchased Units or the Buyer’s Share arising
prior to the occurrence of a Transfer.
 
5.           Covenants.
 
5.1.           Cooperation/Further Assurances.  From and after the date hereof,
each of the parties hereto hereby agrees:  (a) to fully cooperate with the other
party hereto in preparing and filing any notices, applications, reports and
other instruments and documents and (b) to execute, acknowledge, deliver, file
and/or record, or cause such other parties to the extent permitted by law to
execute, acknowledge, deliver, file and/or record such other documents, which
may be required by this Agreement or which are desirable in the reasonable
opinion of any of the parties hereto, or their respective legal counsel, to
consummate the transactions contemplated by this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
5.2.           Subscription Agreement.  The Seller shall not agree to any
amendment to or waiver of any provisions of the Subscription Agreement if such
amendment or waiver could reasonably be expected to have a material adverse
effect on the Subscription Shares or the Seller’s rights under the Subscription
Agreement or any other document entered into in connection therewith.
 
5.3.           Reporting.  The Seller shall furnish to the Buyer, promplty but
in an event not later than three (3) Business Days after the Seller’s receipt,
all information furnished to the Seller under or in connection with the
Subscription Agreement or any other agreement entered into in connection
therewith, including, without limitation, information received regarding (a) the
approval of the transctions contemplated by the Subscription Agreement by the
Ministry of Oil and Gas of the Republic of Kazakhstan, (b) the exercise by the
government of Kazakhstan of its pre-emptive purchase right with respect to the
Subscription Shares and (c) the material business and finances of Asia Sixth and
its subsidiares.  For purposes of this Agreement, “Business Day” shall mean any
day banking transactions can be conducted in New York City, New York and does
not include any day which is a federal or state holiday in such location.
 
6.           Effective Date.  This Agreement shall become effective on the first
date on which the Buyer and the Seller execute and deliver to each other this
Agreement.
 
7.           General Provisions.
 
7.1.           Fees and Expenses.  The Seller shall pay the costs, fees and
expenses of the Buyer incurred in connection with the transactions contemplated
by this Agreement.  In addition, the Seller shall pay all reasonable fees and
expenses incurred by the Buyer in connection with the administration and
enforcement of this Agreement, including, without limitation, all reasonable
attorneys’ fees and expenses.
 
7.2.           Publicity.  The Seller agrees that it will not disclose, and will
not include in any public announcement, the names of the Buyer without the
consent of the Buyer, which consent shall not be unreasonably withheld or
delayed, or unless and until such disclosure is required by law, rule or
applicable regulation and then only to the extent of such requirement, provided
that the Buyer acknowledges that PEDEVCO may be required to file a Form 8-K
following the Closing and that the Form 8-K rules require the disclosure of the
Buyer’s name in such Form 8-K.
 
7.3.           Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective (a) upon hand delivery by telecopy or facsimile at the
address or number designated below (if delivered on a Business Day during normal
business hours where such notice is to be received), or the first Business Day
following such delivery (if delivered other than on a Business Day during normal
business hours where such notice is to be received) or (b) on the second
Business Day following the date of mailing by express courier service, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur.  The addresses for such communications shall be:
 
 
7

--------------------------------------------------------------------------------

 
 
If to the Seller:
Pacific Energy Development Corp.
4125 Blackhawk Plaza Circle, Suite 201
Danville, California  94506
Tel:  (855) 733-3826
Fax:  (925) 403-0703
Attention:  General Counsel and Chief Financial Officer
   
with copies to:
The Loev Law Firm, PC
6300 West Loop South; Suite 280
Bellaire, Texas 77401
Tel:  (713) 524-4110
Fax:  (713) 524-4122
Attention:  David M. Loev
   
If to the Buyer:
RJ Resources Corp.
152 West 57th Street, 4th Floor
New York, NY 10019
Tel:  (212) 582-2222
Fax:  (212) 582-2424
Attention:  David Steinberg
   
with copies to:
Blank Rome LLP
405 Lexington Avenue
New York, NY 10174
Tel:  (212) 885-5431
Fax:  (917) 332-3065
Attention:  Eliezer M. Helfgott, Esq.



7.4.           Amendment.  This Agreement may not be amended except by an
instrument in writing signed by each of the parties hereto.
 
7.5.           Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible.
 
7.6.           Entire Agreement.  This Agreement (together with the exhibits and
schedules annexed hereto and incorporated herewith) and the agreements referred
to herein constitute the entire agreement, and supersede all prior agreements
and undertakings, both written and oral, among the parties, or any of them, with
respect to the subject matter hereof and thereof.
 
 
8

--------------------------------------------------------------------------------

 
7.7.           No Assignment.  This Agreement shall not be assigned by any party
hereto, whether by operation of law or otherwise, and any such assignment shall
be null and void, unless the non-assigning party consents to such assignment in
writing; provided that the Buyer may, without the consent of the Seller assign
this Agreement to an Affiliate of the Buyer.
 
7.8.           Headings.  Headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
 
7.9.           Schedules.  All references in this Agreement to schedules shall
mean the schedules identified in this Agreement, which are incorporated into
this Agreement and shall be deemed a part of the representations and warranties
to which they relate.  For purposes of this Agreement, information which is
necessary to make a given schedule complete and accurate, but is omitted
therefrom, shall nevertheless be deemed to be contained therein if it is
contained on any other schedule attached hereto; but only if such information
appears on such other schedule in such form and detail that it is responsive to
the requirements of such given schedule.
 
7.10.           Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
7.11.           Specific Performance; Consent to Jurisdiction; Venue.
 
(a)           The Seller and the Buyer acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement or
the other Transaction Documents were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement or the other Transaction Documents
and to enforce specifically the terms and provisions hereof or thereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.
 
(b)           The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue.  The parties irrevocably consent to personal jurisdiction in the state
and federal courts of the state of New York.  The Seller and the Buyer consent
to process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing in this Section 7.11(b) shall
affect or limit any right to serve process in any other manner permitted by
law.  The parties hereby waive all rights to a trial by jury.
 
 
9

--------------------------------------------------------------------------------

 
7.12.           Gender and Number.  Where appropriate, the masculine gender
shall be deemed to include the feminine, the feminine gender shall be deemed to
include the masculine, the singular number shall be deemed to include the
plural, and the plural number shall be deemed to include the singular.
 
7.13.           Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original, but all of which
taken together shall constitute one and the same agreement.  Telefacsimile
transmissions of any executed original document and/or retransmission of any
executed telefacsimile transmission shall be deemed to be the same as the
delivery of an executed original.  At the request of any party hereto, the other
parties hereto shall confirm telefacsimile transmissions by executing duplicate
original documents and delivering the same to the requesting party or parties.
 
-Signature Page Follows-
 
 
 
 
 
10

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.
 
PACIFIC ENERGY DEVELOPMENT CORP.




By:  /s/ Frank C. Ingriselli
Name: Frank C. Ingriselli
Title: President and CEO


RJ RESOURCES CORP.




By:  /s/ David Steinberg
David Steinberg
Authorized Signatory
 
 
 
11
 

--------------------------------------------------------------------------------